Citation Nr: 0801636	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

2. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to September 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
chondromalacia patella of the right knee and left knee, and 
assigned noncompensable evaluations, effective October 1, 
2003.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2004, the RO increased the disability ratings for 
chondromalacia patella of the right knee and left knee to 10 
percent, effective October 1, 2003.  The veteran has not 
indicated that he is satisfied with the currently assigned 10 
percent disability ratings.  Consequently, the issues of 
entitlement to disability evaluations in excess of 10 percent 
for chondromalacia patella of the right knee and left knee 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].

This matter was before the Board in January 2007 and was then 
remanded for further development.


FINDINGS OF FACT

1. Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination, or other factors not 
contemplated in the relevant rating criteria, the veteran's 
knees have not been productive of flexion limited to 30 
degrees or extension limited to 15 degrees.

2. The veteran's knees do not have any joint instability or 
subluxation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).

2. The criteria for an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2007 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in January 2007.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in July 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the July 2007 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, two VA 
examinations, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to initial disability 
ratings in excess of 10 percent for chondromalacia patella of 
the right and left knees.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's chondromalacia patella disabilities are 
currently rated under hyphenated Diagnostic Code (DC) 5257-
5010, and are thus rated by analogy under the criteria for 
arthritis due to trauma.  See 38 C.F.R. § 4.71a, DC 5010; see 
also 38 C.F.R. § 4.27.  Arthritis due to trauma is rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Under Diagnostic Code 5257 for other impairment of the knee, 
the following evaluations are assignable: slight recurrent 
subluxation or lateral instability, 10 percent; moderate 
recurrent subluxation or lateral instability, 20 percent; and 
severe recurrent subluxation or lateral instability, 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In the instant case, the veteran was afforded a VA 
examination of the knees in July 2003.  Examination of the 
knees was noted to be within normal limits bilaterally, with 
no edema present.  Range of motion was 140 degrees flexion 
bilaterally, and full extension of 0 degrees bilaterally, and 
was not affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis 
present, anterior drawer and McMurray were within normal 
limits bilaterally, and there was no evidence of recurrent 
subluxation bilaterally or locking pain or joint effusions.  
There was a mild crepitus bilaterally on passive range of 
motion.  X-rays were unremarkable bilaterally, and the 
veteran was diagnosed as having bilateral chondromalacia 
patella of he knees, based on subjective factors of 
intermittent anterior bilateral knee pain, with objective 
findings of mild crepitus on passive range of motion with 
otherwise stable examination.

VA outpatient notes dated February 2004 to April 2004 
indicate that the veteran complained of intermittent left 
knee pain for 17 years, without recent changes, which 
increased with climbing stairs and was worse in the mornings, 
and that February 2004 x-rays of the knees showed mild 
degenerative joint disease at each knee, with no other 
abnormalities seen at either knee.

The veteran was afforded another VA examination in June 2007.  
On examination, range of motion was noted to be extension to 
0 degrees and 130 degrees of flexion on both sides, pain-
free, with range of motion not additionally limited following 
repetitive use, and motion appearing to be limited by tight 
quadriceps muscles.  There were normal Lachman's and drawer 
tests, normal varus and valgus stress tests, no crepitus, 
normal McMurray's test, and slight tenderness to palpation 
over the medial femoral condoyle bilaterally.  There was no 
evidence of any lateral joint instability, subluxation, or 
any joint instability or subluxation in any stress 
examination.  Radiographs of the knees indicated excellent 
patellofemoral joint space, and anterior/posterior and 
lateral radiographs were relatively normal.  The veteran was 
diagnosed as having patellofemoral syndrome bilaterally.

After reviewing the record, the Board finds that 
chondromalacia patella of neither the left nor the right knee 
more closely approximates the criteria for a 20 percent 
disability rating than those for a 10 percent disability 
rating under DC 5010, or under any other applicable 
diagnostic code.

The veteran's knee conditions do not warrant 20 percent 
ratings for limitation of motion under DC 5260 or 5261.  The 
most the veteran's knees have been noted to be limited on 
medical examination is 0 degrees extension and 130 degrees 
flexion bilaterally, pain-free, with range of motion not 
additionally limited following repetitive use.  Thus, even 
considering functional loss due to pain, weakness, excess 
fatigability, incoordination, or other factors not 
contemplated in the relevant rating criteria, the veteran's 
knees have not been productive of flexion limited to 30 
degrees or extension limited to 15 degrees.

The Board notes that separate ratings under DC 5260 and DC 
5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).  
However, even considering functional loss due to pain, 
weakness, excess fatigability, incoordination, or other 
factors not contemplated in the relevant rating criteria, the 
veteran's knees have not been productive of flexion limited 
to 45 degrees or extension limited to 10 degrees.  Thus, as 
the veteran's knee conditions do not meet the criteria for 10 
percent ratings for both extension and flexion, separate 
ratings under DC 5260 and DC 5261 are not warranted in this 
case.

The Board has also considered separate ratings under DC 5257.  
However, as the veteran's knees have consistently been noted 
not to have any joint instability or subluxation, the 
veteran's knee conditions do not warrant separate ratings 
under DC 5257.

Accordingly, initial disability ratings in excess of 10 
percent for chondromalacia patella of the right and left 
knees are not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee is 
denied.

2. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


